
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.01



EMPLOYMENT AGREEMENT


        This EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into
effective as of July 1, 2002 (the "Effective Date"), by and between Entercom
Communications Corp., a Pennsylvania corporation ("Employer" or the "Company"),
and Joseph M. Field ("Executive").


RECITALS


        A.    Prior to May 3, 2002, Executive rendered services to the Employer
in the position of Chief Executive Officer of the Employer upon and subject to
the terms, conditions and other provisions of that certain Employment Agreement
between the Executive and Employer dated as of June 25, 1993, as amended (the
"Prior Agreement").

        B.    Effective as of May 3, 2002 and through the Effective Date,
Executive has rendered services to the Employer in the position of Chairman of
the Board.

        C.    Effective as of the Effective Date, Employer desires to continue
to retain the services of Executive upon and subject to the terms, conditions
and other provisions set forth herein.

        D.    Executive desires to continue to render services to Employer upon
and subject to the terms, conditions and other provisions set forth herein.


AGREEMENT


        NOW, THEREFORE, in consideration of the premises, the mutual promises
hereinafter set forth, and other good and valuable consideration had and
received, the parties hereby agree as follows:

        1.    Employment.    Upon and subject to the terms, conditions and other
provisions of this Agreement, Employer shall continue to employ Executive, and
Executive hereby accepts such continued employment and agrees to exercise and
perform faithfully, exclusively and to the best of his ability on behalf of
Employer during the Employment Term (as defined herein), the duties and
responsibilities of Chairman of the Employer's Board of Directors (the "Board"),
with the general powers and duties of management usually vested in said office.

        2.    Executive's Services and Duties.    

        2.1.  During the Employment Term, Executive shall:

        2.1.1.  Observe and conform to the policies and directions promulgated
from time to time by the Board;

        2.1.2.  Use all reasonable efforts to serve Employer faithfully,
diligently and competently and to the best of his ability; and

        2.1.3.  Devote his full business time, energy, ability, attention and
skill to his employment hereunder.

        2.2.  The services to be performed by Executive hereunder may be changed
or adjusted from time to time at the reasonable discretion of the Board. The
Board shall retain full direction and control of the means and methods by which
Executive performs the above services and of the place or places at which such
services are to be rendered.

--------------------------------------------------------------------------------

        2.3.  Except with the prior written approval of the Board, Executive
during the Employment Term will not (i) accept any other employment with a third
party, (ii) serve on the board of directors or similar body of any other
business entity in any way directly or indirectly competitive with the business
of the Company or (iii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be
competitive with, or that might place him in a competing position to or
otherwise conflict with, that of Employer or any of its subsidiaries, affiliates
or divisions.

        3.    Term.    Unless terminated earlier as provided in this Agreement,
the term of this Agreement shall commence on the Effective Date and shall
terminate and expire on the fourth anniversary thereof (the "Employment Term").
The Employment Term shall automatically renew for an additional twelve
(12) month period following the initial Employment Term, unless either party
gives at least one hundred twenty (120) days prior written notice of its
election to terminate this Agreement at the end of the original Employment Term.

        4.    Compensation and Other Benefits.    As compensation in full for
the services to be rendered by Executive hereunder, during the Employment Term,
Employer shall pay, and Executive shall be entitled to receive, the following
compensation and benefits, which compensation and benefits shall be subject to
all appropriate federal, state and local withholding taxes:

        4.1.  An annual salary in the amount of five hundred thousand dollars
($500,000) to be paid consistent with the standard payroll practices of Employer
in place from time-to-time (the "Base Compensation"). Beginning July 1, 2003,
and each July 1 thereafter during the Employment Term, Executive's Base
Compensation shall automatically be increased by the percentage increase in the
Consumer Price Index for all Urban Consumers ("CPI-U") as published by the U.S.
Department of Labor for the immediately preceding May compared to the CPI-U for
the month of May one year earlier.

        4.2.  Executive shall have the opportunity to earn an annual performance
bonus (the "Annual Bonus") to be determined by the Compensation Committee of the
Board (the "Compensation Committee") to be based on criteria to be established
by the Compensation Committee in its discretion. For any fiscal year of the
Company, Executive's potential bonus amount under this Section 4.2 shall be
sixty percent (60%) of the Base Compensation for each such fiscal year.

        4.3.  Executive shall be entitled to participate in or receive medical,
disability and life insurance, vacation and similar benefits as Employer
provides from time-to-time to its most senior executive officers. However,
except as provided in Section 10.5, nothing herein is intended, or shall be
construed to require Employer to institute or continue any, or any particular,
plan or benefits other than insurance benefits which Executive may at his cost
continue pursuant to COBRA.

        4.4.  Each year during the Employment Term, the Board or the
Compensation Committee shall grant Executive options to purchase that number of
shares of common stock of the Employer as determined by the Board and/or the
Compensation Committee in its discretion. Any such stock options shall contain
such terms (not inconsistent with this Agreement) as the Board and/or the
Compensation Committee determine.

        4.5.  During the Employment Term, Executive shall either be provided
with a Company-owned automobile for his business and personal use or be provided
with a monthly automobile allowance of $1,200.

        5.    Certain Business Expenses.    Employer shall reimburse Executive
for business expenses (a) which are reasonable and necessary for Executive to
perform and were incurred by Executive in the course of the performance of his
duties pursuant to this Agreement and in accordance with Employer's general
policies and (b) for which Executive has submitted vouchers and completed an
expense report in the form required by Employer as consistent with Employer's
policies in place from time-to-time.

        6.    Confidential Information.    

        6.1.  Executive acknowledges that, because of his employment hereunder,
he will be in a confidential relationship with Employer and will have access to
confidential information and trade secrets of

--------------------------------------------------------------------------------

Employer and the subsidiaries, affiliates and divisions thereof. Executive
acknowledges and agrees that the following constitutes confidential and/or trade
secret information belonging exclusively to Employer (collectively,
"Confidential Information"):

(a)all information related to customers including, without limitation, customer
lists, the identities of existing, past or prospective customers, prices charged
or proposed to be charged to customers, customer contacts, special customer
requirements and all related information;

(b)all marketing plans, materials and techniques;

(c)all methods of business operation and related procedures of Employer; and

(d)all patterns, devices, compilations of information, copyrightable material
and technical information, if any, in each case which relates in any way to the
business of Employer or any subsidiary, affiliate or division thereof.

        6.2.  Executive agrees that:

        6.2.1.  Except in the limited performance of his duties under this
Agreement, Executive shall not use for his own benefit or disclose to any third
party Confidential Information acquired by reason of his employment under this
Agreement or his former status as an officer and shareholder of Employer,
including, but not limited to, Confidential Information belonging or relating to
Employer or its subsidiaries, affiliates, divisions or customers;

        6.2.2.  Executive shall not induce or persuade other employees of
Employer or former or current employees of Employer or any subsidiary, affiliate
or division thereof, to join him in any activity prohibited by this Section 6;

        6.2.3.  For the twelve (12) month period following any termination of
Executive's employment with the Company, Executive shall not, without the
express prior written permission of the Company, employ, offer to employ,
counsel a third party to employ, or participate in any manner in the
recommendation, recruitment or solicitation of the employment of any person who
was an employee of the Company on the date of the termination of Executive's
employment or at any time within the ninety (90) days prior thereto. In the
event that any such person shall be employed in a position under Executive's
direct or indirect supervision within such twelve (12) month period without the
Company's express prior written permission, it shall be conclusively presumed
that this restriction has been violated.

        6.2.4.  So long as Executive is employed by the Company and for a period
of twelve (12) months thereafter Executive shall not directly or indirectly,
provide any service either as an employee, employer, consultant, contractor,
agent, principal, partner, substantial stockholder, corporate officer or
director of or for a company or enterprise which competes in any material manner
with the then present or Planned Business Activities (as defined below) of the
Company, including without limitation, audio programming, production,
engineering, promotion or broadcasting regardless of the method of its delivery,
which methods include, without limitation, AM, FM, satellite, PCS, cable,
Internet, or any other means. For purpose of the foregoing "Planned Business
Activities" shall mean a business initiative materially discussed by the Board
or which is currently under consideration by the Board or which has been
approved by the Board.

        6.2.5.This Section 6 shall survive termination of this Agreement.

        7.    Employer Property.

        7.1.  Any patents, inventions, discoveries, applications or processes,
software and computer programs devised, planned, applied, created, discovered or
invented by Executive in the course of his employment under this Agreement and
which pertain to any aspect of the business of Employer or its subsidiaries,
affiliates, divisions or customers, shall be the sole and absolute property of
Employer and Executive shall make

--------------------------------------------------------------------------------

prompt report thereof to Employer and promptly execute any and all documents
reasonably requested to assure Employer the full and complete ownership thereof.

        7.2.  All records, files, lists, drawings, documents, equipment and
similar items relating to Employer's business which Executive shall prepare or
receive from Employer shall remain Employer's sole and exclusive property. Upon
termination of this Agreement, Executive shall return promptly to Employer all
property of Employer in his possession and Executive represents that he will not
copy, or cause to be copied, printed, summarized or compiled, any software,
documents or other materials originating with and/or belonging to Employer.
Executive further represents that he will not retain in his possession any such
software, documents or other materials in machine or human readable forms. The
requirements of this Section 7.2 shall not be applicable to Executive's
"rolodex" and other similar list of personal business associates and contacts at
the time of termination that is not part of the Employer's books and records
(collectively, "Executive Property").

        7.3.  This Section 7 shall survive termination of this Agreement.

        8.    Executive Representations and Warranties.    Executive warrants
and represents to and covenants with Employer as follows:

        8.1.    No Conflict.    The execution, delivery and performance of this
Agreement by Executive does not conflict with or violate any provision of or
constitute a default under any agreement, judgment, award or decree to which
Executive is a party or by which Executive is bound. No consent of any third
party is necessary for Executive to enter into this Agreement and comply fully
with his obligations hereunder. Executive is not party to or bound by any other
employment agreement, non-compete agreement, confidentiality agreement or
similar agreement.

        8.2.    Enforceable Agreement.    This Agreement is the valid
enforceable agreement of Executive, enforceable against him in accordance with
its terms.

        9.    Termination.    Executive's employment hereunder may be terminated
by the Board under the following circumstances:

        9.1.    Death.    Executive's employment hereunder shall terminate
automatically upon his death.

        9.2.    Disability.    This Agreement shall terminate on Executive's
physical or mental disability or infirmity which, in the opinion of a competent
physician mutually selected in advance of such disability or infirmity by
Executive and the Compensation Committee, renders Executive unable to perform
his duties under this Agreement for more than one hundred twenty (120) days
during any one hundred eighty (180)-day period ("Disability").

        9.3.    Cause.    The Board may terminate Executive's employment
hereunder for "Cause" in the event of any one or more of the following (each as
determined by the Board in its sole discretion): (i) Executive's material breach
of any term of this Agreement; (ii) the commission by the Executive of any act
of fraud, theft or criminal dishonesty with respect to the Employer or any of
its subsidiaries, divisions or affiliates, or the conviction of the Executive of
any felony; (iii) Executive's misconduct in the performance of his duties
hereunder, including, without limitation, his failure or refusal to carry out
any proper direction by the Board with respect to services to be rendered by him
hereunder or the manner of rendering such services or his habitual neglect of
his duties as an officer of Employer after written notice and reasonable
opportunity to cure; (iv) Executive's repeated material neglect of his duties on
a general basis after written notice and reasonable opportunity to cure; or
(v) the commission by Executive of any act of moral turpitude which (A) brings
the Employer or any of its affiliates into public disrepute or disgrace,
(B) causes material injury to the customer relations, operations or the business
prospects of the Employer or (C) in the reasonable opinion of FCC counsel for
Employer, would pose a substantial risk of revocation or non-renewal of any of
the FCC licenses held by the Company.

        9.4.    Good Reason.    Executive may terminate this Agreement for "Good
Reason" upon written notice to the Employer within thirty (30) days of the
occurrence of any of the events set forth in

--------------------------------------------------------------------------------

Section 9.4(a) or (b) as constituting "Good Reason," in which case the Board
shall be treated as having terminated Executive's employment hereunder without
Cause.

        "Good Reason" means:

(a)(i) the assignment to Executive of any duties inconsistent in any material
respect with his position (including status, offices and titles), authority,
duties or responsibilities which remains uncured after receipt of notice thereof
given by Executive and a reasonable period to cure or (ii) any other action by
Employer which results in a material diminishment in such position, authority,
duties or responsibilities, and which remains uncured after receipt of notice
thereof given by Executive and a reasonable period to cure; or

(b)any material breach by the Company in performing its obligations hereunder
and which remains uncured after receipt of notice thereof given by Executive and
a reasonable period to cure.

        9.5.    Notice.    Any termination of Executive's employment by the
Board shall be communicated by written Notice of Termination to Executive and
any termination by Executive of his employment with Employer for "Good Reason"
shall be communicated by written notice to the Employer within thirty (30) days
of the occurrence of the event set forth in Section 9.4(a) or (b) which
constitutes "Good Reason." In the event Executive or the Employer fails to
provide written notice under this Section 9.5 and the other party fails to
object to such failure prior to Executive's Date of Termination, any requirement
to provide written Notice of Termination under this Agreement shall be deemed
waived.

        9.6.  "Date of Termination" shall mean (i) if Executive's employment is
terminated by his death, the date of his death; (ii) if Executive's employment
is terminated by reason of his Disability, the date on which Executive is
determined by a competent physician to suffer from such Disability in accordance
with Section 9.2; (iii) if Executive's employment is terminated pursuant to
Section 9.3 or 9.4 above, the date specified in the Notice of Termination (or if
no Notice of Termination is provided, the last date on which Executive renders
services to Employer in the capacity of an employee); and (iv) if Executive's
employment hereunder shall be terminated by the Board for any other reason than
those specified above, the effective date of written notice to Executive (or if
no such written notice is provided, the last date on which Executive renders
services to Employer in the capacity of an employee).

        9.7.    Employment At Will.    Executive hereby agrees that, subject
only to compliance with the Employer's obligations under Section 10 hereunder,
the Board may dismiss him under this Section 9 without regard to (i) any general
or specific policies (whether written or oral) of Employer relating to the
employment or termination of its employees, or (ii) any statements made to
Executive, whether made orally or contained in any document, pertaining to
Executive's relationship with Employer, or (iii) assignment of Cause by the
Board. Inclusion under any benefit plan or compensation arrangement will not
give Executive any right or claim to any benefit hereunder except to the extent
such right has become fixed under the terms of this Agreement.

        9.8.    Termination Obligations.    

        9.8.1.  Executive hereby acknowledges and agrees that all personal
property and equipment furnished to or prepared by Executive in the course of or
incident to his employment belong to Employer and shall be promptly returned to
Employer upon termination of the Employment Term. "Personal Property" includes,
without limitation, all books, manuals, records, reports, notes, contracts,
customer or other lists, blueprints, and other documents, or materials, or
copies thereof, whether in hard copy or in any electronic format, and all other
proprietary information relating to the business of Employer or any subsidiary,
affiliate or division thereof, but shall exclude Executive Property. Following
termination, Executive will not retain any written or other tangible material
containing any Confidential Information or other proprietary information of
Employer or any subsidiary, affiliate or division thereof.

        9.8.2.  The representations and warranties contained in this Section 9.8
and Executive's obligations under Section 6 and Section 7 hereof shall survive
termination of the Employment Period and the expiration or termination of this
Agreement.

--------------------------------------------------------------------------------



        10.    Compensation Upon Death, During Disability or Upon
Termination.    

        10.1.    Death or Disability.    If Executive's employment hereunder
shall be terminated as a result of Executive's death or Disability prior to
July 1, 2005 Employer shall pay Executive's estate in a single lump sum the sum
of two (2) years' Base Compensation and two (2) times the average Annual Bonus
paid to Executive during the preceding three (3) year period. If Executive's
employment hereunder shall be terminated as a result of Executive's death or
Disability on or after July 1, 2005 Employer shall pay Executive's estate in a
single lump sum the sum of one (1) year's Base Compensation and one (1) times
the average Annual Bonus paid to Executive during the preceding three (3) year
period.

        10.2.    Cause or Voluntary Termination without Good Reason.    If
Executive's employment hereunder shall be terminated for Cause or if Executive
voluntarily terminates his employment other than for Good Reason, Employer shall
pay Executive his Base Compensation through the Date of Termination.

        10.3.    Termination Prior to Change in Control.    If, prior to a
Change in Control, Executive's employment hereunder shall be terminated by
Executive for Good Reason or by the Board for any reason other than for Cause or
as a result of Death or Disability, then Employer shall pay Executive in a
single lump sum an amount equal to the sum of (i) the remaining Base
Compensation payable during the Employment Term and (ii) the remaining Annual
Bonus(es) (or pro-rated portion thereof) payable during the Employment Term,
determined assuming the amount of each such remaining Annual Bonus is equal to
the average of the Annual Bonuses paid to Executive during the preceding three
(3) year period, and with respect to both (i) and (ii) above further determined
assuming Executive's continued employment hereunder for the remaining Employment
Term but, until such time as the automatic renewal provisions of Section 3 shall
become operative, without regard to the automatic renewal provisions of
Section 3. In addition to the foregoing, all of Executive's then-outstanding
stock options shall become vested and exercisable with respect to all of the
shares of common stock subject thereto and shall remain exercisable with respect
to such shares for an additional two (2) years. Executive's outstanding stock
options shall be amended by the Board or the Compensation Committee to the
extent necessary to provide for the accelerated exercisability and extended term
as provided herein.

        10.4.    Termination on or after a Change in Control.    If, on or any
time after a Change in Control, Executive's employment hereunder shall be
terminated by Executive for Good Reason or by the Board for any reason other
than for Cause or as a result of Death or Disability, then Employer shall pay
Executive in a single lump sum an amount equal to the sum of three (3) years'
Base Compensation and three (3) times the average of the Annual Bonuses paid to
Executive during the preceding three (3) year period. In addition, all of
Executive's then-outstanding stock options shall become vested and exercisable
with respect to all of the shares of common stock subject thereto and shall
remain exercisable with respect to such shares for an additional two (2) years.
Executive's outstanding stock options shall be amended by the Board or the
Compensation Committee to the extent necessary to provide for the accelerated
exercisability and extended term as provided herein.

        10.5.    Post-Termination Benefits.    In addition to the foregoing,
upon Executive's termination of employment hereunder for any reason, then
commencing as of the Executive's Date of Termination, the Employer shall provide
to Executive and Executive's spouse medical insurance coverage for the duration
of their respective lives on terms comparable to those applicable to Executive
and Executive's spouse, as applicable, under the Employer's benefit plans in
place as of Executive's Date of Termination. Such post-employment insurance
coverage may be provided by Employer in a manner selected by Employer, including
without limitation the purchase of separate insurance policies for the benefit
of Executive and Executive's spouse or providing coverage under its medical
insurance plans or arrangements. The manner of providing such coverage shall be
subject to the approval of Executive, which approval shall not be unreasonably
withheld.

        10.6.    Change in Control.    For purposes of this Agreement, "Change
in Control" shall mean any transaction or series of related transactions the
consummation of which results in Executive (or Executive's Immediate Family)
holding or having a beneficial interest in shares of the Company's capital stock
having less than fifty percent (50%) of the voting power of the Company's
outstanding capital stock; provided that any such transaction is a bona fide
transaction between the Company and a third party (or parties) unrelated to
Executive, as determined by the Board in good faith. For purposes of this
Agreement, "Immediate Family" shall

--------------------------------------------------------------------------------

mean any person who qualifies as a "Permitted Class B Transferee" as set forth
in the Company's Articles of Incorporation.

        10.7.    Release of Claims.    As a condition to the receipt of any
benefits described hereunder subsequent to the termination of the employment of
Executive, Executive shall be required to execute a release in a form reasonably
acceptable to Employer of all claims arising out of his employment or the
termination thereof including, but not limited to, any claim of discrimination
under state or federal law, but excluding claims for indemnification under any
agreement to which Executive is a party or pursuant to Employer's charter or
by-laws or policies of insurance maintained by Employer.

        11.    Parachute Payments.    

        11.1   If it is determined (as hereafter provided) that Executive would
be subject to the excise tax imposed by Code Section 4999 to which Executive
would not have been subject but for any payment or stock option or restricted
stock vesting (collectively a "Payment") occurring pursuant to the terms of this
Agreement or otherwise as in connection with a change in the ownership or
effective control of Employer or a change in the ownership of a substantial
portion of the assets of the Employer within the meaning of Code
Section 280G(b)(2)(A)(i) (such tax, a "Parachute Tax"), then Executive shall be
entitled to receive an additional payment or payments (a "Gross-Up Payment") in
an amount such that, after payment by Executive of all taxes (including any
Parachute Tax) imposed upon the Gross-Up Payment, Executive retains an amount of
the Gross-Up Payment equal to two-thirds (2/3) of the Parachute Tax imposed upon
the Payment.

        11.2   Subject to the provisions of Section 11.1 hereof, all
determinations required to be made under this Section 11, including whether a
Parachute Tax is payable by Executive and the amount of such Parachute Tax and
whether a Gross-Up Payment is required and the amount of such Gross-Up Payment,
shall be made by the nationally recognized firm of certified public accountants
(the "Accounting Firm") used by the Company prior to the Change in Control (or,
if such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by the
Company). For purposes of making the calculations required by this Section, the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code, provided that
the Accounting Firm's determinations must be made with substantial authority
(within the meaning of Section 6662 of the Code). The Accounting Firm shall be
directed by the Company or Executive to submit its preliminary determination and
detailed supporting calculations to both the Company and Executive within
fifteen (15) calendar days after the determination date, if applicable, and any
other such time or times as may be requested by the Company or Executive. If the
Accounting Firm determines that any Parachute Tax is payable by Executive, the
Company shall pay the required Gross-Up Payment to, or for the benefit of,
Executive within five business days after receipt of such determination and
calculations. If the Accounting Firm determines that no Parachute Tax is payable
by Executive, it shall, at the same time as it makes such determination, furnish
Executive with an opinion that he has substantial authority not to report any
Parachute Tax on his federal tax return. Any good faith determination by the
Accounting Firm as to the amount of the Gross-Up Payment shall be binding upon
the Company and Executive absent a contrary determination by the Internal
Revenue Service or a court of competent jurisdiction; provided, however, that no
such determination shall eliminate or reduce the Company's obligation to provide
any Gross-Up Payments that shall be due as a result of such contrary
determination. As a result of the uncertainty in the application of Code
Section 4999 at the time of any determination by the Accounting Firm hereunder,
it is possible that Gross-Up Payments that will not have been made by the
Company should have been made (an "Underpayment"), consistent with the
calculations required to be made hereunder. In the event of a final
determination by the Internal Revenue Service that an Underpayment has occurred,
Executive shall direct the Accounting Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and Executive as promptly as
possible. Any such Underpayment shall be promptly paid by the Company to, or for
the benefit of, Executive within five business days after receipt of such
determination and calculations.

        11.3   The Company and Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by
Section 11.2 hereof.

--------------------------------------------------------------------------------

        11.4   The federal tax returns filed by Executive (and any filing made
by a consolidated tax group which includes the Company) shall be prepared and
filed on a basis consistent with the determination of the Accounting Firm with
respect to the Parachute Tax payable by Executive, as the same may be amended or
supplemented. Executive shall make proper payment of the amount of any Parachute
Tax, and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his federal income tax return as filed with the
Internal Revenue Service, and such other documents reasonably requested by the
Company, evidencing such payment.

        12.    Notices.    All notices and other communications and legal
process shall be in writing and shall be personally delivered, transmitted by
telecopier, telex or cable, or transmitted by Federal Express or other reputable
commercial overnight delivery service which provides evidence of delivery, as
elected by the party giving such notice, addressed as follows:

If to Employer:   Entercom Communications Corp.
401 City Avenue, Suite 409
Bala Cynwyd, Pennsylvania 19004
Attention: Secretary and General Counsel
If to Executive:
 
As set forth on the signature page hereto.

        Notices shall be deemed to have been given: (i) on the first business
day after posting, if delivered by overnight courier as described above, (ii) on
the date of receipt if delivered personally, or (iii) on the next business day
after transmission if transmitted by telecopier, telex or cable (and appropriate
receipt of transmission is confirmed by telecopy or telephone). Any party hereto
may change its address for purposes hereof by notice to the other parties
hereto.

        13.    Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

        14.    Headings.    The headings herein are for convenience only, do not
constitute a part of this Agreement, and shall not be deemed to limit or affect
any of the provisions hereof.

        15.    Entire Understanding.    This Agreement constitutes the entire
agreement and understanding between the parties hereto with respect to the
employment of Executive by Employer, and supersedes all other prior agreements,
representations and understandings, both written and oral, between the parties
hereto with respect to the subject matter hereof, including without limitation
the Prior Agreement.

        16.    Amendments.    This Agreement may not be modified or changed
except by written instrument signed by each of the parties hereto.

        17.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the internal laws of the Commonwealth of
Pennsylvania, without regard to principles of conflicts of law.

        18.    Dispute Resolution Process.    The parties hereby agree that, in
order to obtain prompt and expeditious resolution of any disputes under this
Agreement, each claim, dispute or controversy of whatever nature, arising out
of, in connection with, or in relation to the interpretation, performance or
breach of this Agreement (or any other agreement contemplated by or related to
this Agreement or any other agreement between Employer and Executive), including
without limitation any claim based on contract, tort or statute, or the
arbitrability of any claim hereunder (a "Claim"), shall be settled, at the
request of any party of this Agreement, by final and binding arbitration
conducted in Montgomery County, Pennsylvania. All such Claims shall be settled
by one arbitrator in accordance with the Commercial Arbitration Rules then in
effect of the American Arbitration Association. Such arbitrator shall be
provided through the CPR Institute for Dispute Resolution ("CPR") by mutual
agreement of the parties; provided that, absent such agreement, the arbitrator
shall be appointed by CPR. In either event, such arbitrator may not have any
preexisting, direct or indirect relationship with any party to the dispute. Each
party hereto expressly consents to, and waives any future objection to, such
forum and arbitration rules. Judgment upon any award may be

--------------------------------------------------------------------------------

entered by any state or federal court having jurisdiction thereof. Except as
required by law (including, without limitation, the rules and regulations of the
Securities and Exchange Commission), neither party nor the arbitrator shall
disclose the existence, content, or results of any arbitration hereunder without
the prior written consent of all parties.

        Adherence to this dispute resolution process shall not limit the right
of Employer or Executive to obtain any provisional remedy, including without
limitation, injunctive or similar relief set forth in Section 27, from any court
of competent jurisdiction as may be necessary to protect their respective rights
and interests pending arbitration. Notwithstanding the foregoing sentence, this
dispute resolution procedure is intended to be the exclusive method of resolving
any Claims arising out of or relating to this Agreement.

        The arbitration procedures shall follow the substantive law of the
Commonwealth of Pennsylvania, including the provisions of statutory law dealing
with arbitration, as it may exist at the time of the demand for arbitration,
insofar as said provisions are not in conflict with this Agreement and
specifically excepting therefrom sections of any such statute dealing with
discovery and sections requiring notice of the hearing date by registered or
certified mail.

        19.    Waiver of Jury Trial.    Consistent with the intention of
Section 18, each signatory to this Agreement further waives its respective right
to a jury trial of any claim or cause of action arising out of this Agreement or
any dealings between any of the signatories hereto relating to the subject
matter of this Agreement. The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter of this Agreement, including, without limitation,
contract claims, tort claims, and all other common law and statutory claims.
This waiver is irrevocable, meaning that it may not be modified either orally or
in writing, and this waiver shall apply to any subsequent amendments,
supplements or other modifications to this Agreement or to any other document or
agreement relating to the transactions contemplated by this Agreement.

        20.    Construction.    Whenever in this Agreement the context so
requires, references to the masculine shall be deemed to include feminine and
the neuter, references to the neuter shall be deemed to include the masculine
and feminine, references to the plural shall be deemed to include the singular
and references to the singular shall be deemed to include the plural.

        21.    Conflict.    In the event of any conflict between the provisions
of this Agreement and the policies and practices of Employer the provisions of
this Agreement shall govern.

        22.    Cooperation.    Each party hereto shall cooperate with the other
party and shall take such further action and shall execute and deliver such
further documents as may be necessary or desirable in order to carry out the
provisions and purposes of this Agreement.

        23.    Waiver.    No amendment or waiver of any provision of this
Agreement shall in any event be effective, unless the same shall be in writing
and signed by the parties hereto, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The failure of any party to insist, in any one or more instances, upon
performance of any of the terms, covenants or conditions of this Agreement shall
not be construed as a waiver or relinquishment of any rights granted hereunder
or any such term, covenant or condition.

        24.    Negotiation of Agreement.    Any rule of law, or any legal
decision that would require interpretation of any ambiguities in this Agreement
against the party that drafted it, shall be of no application and is hereby
expressly waived. The provisions of this Agreement shall be interpreted in a
reasonable manner to effect the intentions of the parties and this Agreement.

        25.    Parties in Interest; Assignment.    This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted successors, assigns, heirs and/or personal representatives, except
that neither this Agreement nor any interest herein shall be assigned or
assignable by operation of law or otherwise, by Executive without the prior
written consent of Employer, which such consent Employer may grant or withhold
in its discretion. Employer may, without the consent of Executive, assign this

--------------------------------------------------------------------------------

Agreement or any interest herein, by operation of law or otherwise, to (a) any
successor to all or substantially all of its stock, assets or business by
dissolution, merger, consolidation, transfer of assets, or otherwise, or (b) any
direct or indirect subsidiary, affiliate or division of Employer or of any such
successor referred in (a) hereof. Nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties and their
respective successors and permitted assigns any rights or remedies under or by
reason of this Agreement.

        26.    Severability.    If any provision of this Agreement shall be
deemed invalid, unenforceable or illegal, then notwithstanding such invalidity,
unenforceability or illegality, the remainder of this Agreement shall continue
in full force and effect.

        27.    Injunctive Relief.    In the event of breach by Executive of the
terms of Section 6 or Section 7, Employer shall be entitled to enforce the
specific performance of this Agreement by Executive and to enjoin Executive from
any further violation of either such provisions and to exercise such remedies
cumulatively or in conjunction with all other rights and remedies provided by
law.

(Signature page follows)

--------------------------------------------------------------------------------

        28.    Executive Acknowledgement.    Executive represents and agrees
that he fully understands his right to discuss all aspects of this Agreement
with his private attorney, and that to the extent, if any, that he desired, he
availed himself of such right. Executive further represents that he has
carefully read and fully understands all of the provisions of this Agreement,
that he is competent to execute this Agreement, that his agreement to execute
this Agreement has not been obtained by any duress and that he freely and
voluntarily enters into it, and that he has read this document in its entirety
and fully understands the meaning, intent and consequences of this document.

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

        "EXECUTIVE"

 
   
   

/s/  JOSEPH M. FIELD      

--------------------------------------------------------------------------------

Joseph M. Field
 
December 30, 2002

--------------------------------------------------------------------------------

Date
Address for Notice:
 
 
401 City Avenue

--------------------------------------------------------------------------------


 
 
Suite 409

--------------------------------------------------------------------------------


 
 
Bala Cynwyd, PA 19004

--------------------------------------------------------------------------------


 
 
"EMPLOYER"
 
 
Entercom Communications Corp.,
a Pennsylvania corporation
 
 
By:
 
/s/  JOHN C. DONLEVIE      

--------------------------------------------------------------------------------

John C. Donlevie
Executive Vice President
and Secretary
 
December 30, 2002

--------------------------------------------------------------------------------

Date

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.01



EMPLOYMENT AGREEMENT
RECITALS
AGREEMENT
